Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to amendments filed 12/18/2020.

REASONS FOR ALLOWANCE
The following is an examiner’s statement for reasons of allowance.  The invention titled “HEATING DEVICE” is in the field of outdoor heating devices that include of grills (BBQs) and mobile fire pits.  The primary reason for allowance of claims 1 and 13 being the heating device comprises an elongate vessel capable of rotating between a grilling mode when oriented horizontally and at non-grilling fire pit mode when oriented vertically and wherein a grill grate mounted therein, the grill grate being connected to a motor by means of a shaft and configured to rotate within the barrel portion while the heating device is stationary and independent of the 90 degree transition from said horizontal position to said vertical position.
Any comments considered necessary by applicant must be summited no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Snider (US 6913011) is an upright smoker and firepit.  It is not designed to be rotated 90 degrees between functions, however.
Sawaya (US 2011/0011387) is a barrel-style BBQ/cooker that is used horizontally.  However, it is not designed to be rotated up 90 degrees to be used as a firepit.
Yoon (US 629001) teaches a motorized grill grate, however, Yoon fails to teach the grate rotating 90 degrees to transition from a horizontal position to a vertical position.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA M BECTON whose telephone number is (571)270-3063.  The examiner can normally be reached on M-F 8-5 EST with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MARTHA M BECTON/Examiner, Art Unit 3762                

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762